DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 21 claim a “cantilevered section” which is not clear as to where or what shape this cantilever is.  The claim will be examined as best understood as, generally, a cantilever is an extension from a support.





.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7, 8, 10, 11, 12, 13, is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Patent Publication No. US 2013/0104480 to Smith.
Regarding claims 1, 8, Smith discloses a frame, and method of building,  having two parallel and spaced frame members (fig. 3: 12) being adjacent from one side to the other, a cover (4, 64) with separate ribs (fig. 5: 88) extending at an angle from the continuously straight cover back side and polyurethane foam (backing 82, para 0035) bonded to the ribs (fig. 5) and transverse to the frame members (12), the polyurethane foam bonds the panel to the frame members (in contact with, fig. 3), whereby the ribbed foam panel is supported.
Regarding claims 3, 10, the polyurethane foam is continuous over the frame member top edges and bonded thereto.
Regarding claim 13, cementitious material is disclosed as the cover (para. 0037).
Regarding claims 5, 12, the ribs (88) inherently strengthen the frame from expansion/contraction and warping.
Regarding claim 7, the ribs (8) are suspended in the foam (fig. 5).
Regarding claim 11, a spacer (82) is between cover and frame members.
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. US 2013/0104480 to Smith.
Regarding claims 2, 16, Smith discloses the basic claim structure of the instant application with a continuous condition (continuous flat panel) but does not disclose specific percentages of load capacity.  Applicant fails to show criticality for specifically claimed capacities, therefore it would have been an obvious design choice to use the dimensions such as specified in these claims.  The use of heavier building materials would induce a greater load capacity as lighter materials would induce a lighter load capacity.  The capacity chosen would be an obvious design choice based upon the intended purpose of the frame.
St. Regis Paper Co. V. Bemis Co., 193 USPQ 8. Splicing the foam together would have been an obvious design choice as there would be a need to connect the foam components together.
Regarding claim 14, claim 14 is rejected for reasons cited in the rejections of claims 1 and 7.  The method of supplying to a job site would have been an obvious location for the assembly of said materials since a job site is the final destination.
Regarding claim 15, the ribs (88) inherently strengthen the frame from expansion/contraction and warping.
Regarding claim 18, the spaces which hold 88 into 86 are slotted.
Regarding claim 19, the panel has a ribbed section (section seen in fig. 5).

Response to Arguments
Applicant's arguments filed 1/7/21 have been fully considered but they are not persuasive.  The applicant argues that Smith fails to disclose a cover, ribs, cover backside, polyurethane foam, ribs transverse to the frame and ribbed foam.  Regarding the argument, the applicant should note that the examiner construes these limitations as broadly and reasonable as possible.  Although the applicant argues the specification defines these limitations, the applicant should note that these limitations are general limitations commonly found in the art of construction.  For example, a cove is something that may cover.  The applicant should include limitations from the specification which further define these limitations beyond that of the Smith reference.  Also, the applicant argues the “purpose” of the claimed structural limitations.  The applicant should note that these are a desired function and the 102 rejection above includes these limitations regardless of “purpose”.  The “purpose” of the instant application relies on the structural limitations in the claims and as noted above, they are met by Smith.

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Katcheves whose telephone number is                    (571) 272-6846.  The examiner can normally be reached on Monday-Friday from 7:30 am to 4:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner, can be reached at (571) 272-6754.
/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633